Citation Nr: 0704394	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  99-11 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
deviated nasal septum, status post septorhinoplasty.  

2.  Entitlement to service connection for lumbago.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from December 1972 to January 
1978 and from April 1981 to August 1984. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California. 


FINDING OF FACT

By a January 2007 signed, written statement, the veteran 
informed VA that he does not desire to pursue the appeal of 
his claim of entitlement to a compensable initial evaluation 
for deviated nasal septum, status post septorhinoplasty, and 
also does not desire to pursue his claim of entitlement to 
service connection for lumbago.


CONCLUSION OF LAW

1.  Because the veteran has withdrawn his appeal of the claim 
of entitlement to a compensable initial rating for deviated 
nasal septum, status post septorhinoplasty, the Board does 
not have jurisdiction to consider that claim.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2006).

2.  Because the veteran has withdrawn his appeal of the claim 
of entitlement to service connection for lumbago, the Board 
does not have jurisdiction to consider that claim. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a signed, written statement submitted in January 2007, the 
veteran stated that he does not dispute the decisions 
regarding his claims for a compensable initial evaluation for 
service-connected deviated nasal septum, status post 
septorhinoplasty, and for service connection for lumbago.  
Accompanying that statement was a Motion to Withdraw Appeal 
submitted by the veteran's authorized representative and 
directed at those two issues.  

Thus, because the veteran has withdrawn his appeal as to 
those two claims, there remain no allegations of errors of 
fact or law for appellate consideration. Accordingly, the 
Board does not have jurisdiction to review those claims of 
entitlement to a compensable initial evaluation for service-
connected deviated nasal septum, status post 
septorhinoplasty, and entitlement to service connection for 
lumbago, and these claims must therefore be dismissed, 
without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 
C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal of the claim of entitlement to a compensable 
initial evaluation for service-connected deviated nasal 
septum, status post septorhinoplasty, is dismissed.

The appeal of the claim of entitlement to service connection 
for lumbago is dismissed.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


